WELCH, J.
(dissenting). It is my view that the trial court considered the petition of Venita Romero not so much as in strict habeas corpus, but more as presenting only her claim and rights as against the former order of the trial court in appointing respondent Fannie Grose as guardian of the person of petitioner’s children.
In Breckenridge v. Breckenridge, 103 Okla. 261, 229 P. 774, this court held in the 4th paragraph of the syllabus:
“The appointment of a guardian by a county court is not conclusive as *333against the parents’ right as to the custody of their child, unless it appears that they had notice of the proceedings, and that the question of their .incompetency and suitability was adjudicated.”
The trial court found that the purported guardianship proceeding was insufficient to permanently deprive this petitioner of the custody of her children, and was wholly ineffective for that purpose.
It is my view that the conclusion reached by the trial judge was correct. I therefore believe that we should construe the action of the trial judge as in effect vacating the order appointing the guardian of person of the children, and not, strictly speaking, a determination of petitioner’s rights by habeas corpus.
The county court has general supervision over guardians therein appointed, and jurisdiction to control guardians in the management and disposition of the person of the ward. See 30 O.S. 1941 §§10, 14, and 58 O.S. 1941 §770. So that the custody of these children by the guardian was subject to the trial court’s supervision and control and was therefore in effect a custody of the children by the trial court or in the jurisdiction of that court.
In view of the importance of the matter involved, and the definite, if not indisputable, right of petitioner to have custody of her children as against any right of the respondent claiming under the guardianship appointment, I would treat the proceeding as an attack upon the guardianship appointment, and the determination thereof as meriting approval wherever it is properly subject to review.
I think when the county court has assumed control of the custody of- a minor by appointing a guardian of the person of the minor, that the same court may in a proper case terminate the guardianship of the person and direct the guardian to return the minor to its mother. The order here was to that effect as well as to the effect of vacating the guardianship as to the person of the minor.
The authority of' the county court over the custody of a minor in guardianship was fully recognized in the opinion of this court in Green v. Hite, 194 Okla. 214, 148 P. 2d 475.
Plaintiff in error lays stress on the contention against the authority of the county court generally to issue writs of habeas corpus. Such writs may be issued in proper cases by any court of record. 12 O.S. 1941 §1333. The county courts are courts of record. Bird v. Palmer, 152 Okla. 7, 3 P. 2d 894.
This court has stated that county courts and judges thereof have jurisdiction in habeas corpus. Ex parte Gonshor, 113 Okla. 101, 239 P. 249. And the Criminal Court of Appeals of this, state has stated the same in Ex parte Johnson, 1 Okla. Cr. 414, 98 P. 461, and State ex rel. Webster v. Caldwell, 84 Okla. Cr. 334, 181 P. 2d 843, but I see no necessity in this case to determine generally whether the county courts may or may not issue writs of habeas corpus, or to set out the limitations of such authority.
While in this case the guardian was. required to bring the minors into court by process captioned as a writ of habeas corpus, the same result could have been, obtained by a mere order of the county court directing the guardian to bring the children into court, and no more than that was accomplished by the purported writ of habeas corpus.